Citation Nr: 1630341	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

The Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to October 2008.  He is the recipient of numerous awards and decorations, to include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Board remanded this case, which was then comprised of a service connection claim for a skin disorder, as well as the two service connection claims captioned above, to afford the Veteran the opportunity to participate in his requested Board hearing.  Pursuant to the Board's remand directives, the hearing was subsequently scheduled for June 2014.  However, after receiving notification of this upcoming scheduled hearing in April 2014, the Veteran submitted a statement in which he withdrew his hearing request and his appeal of all three issues then on appeal.  Apparently this statement was not associated with the Veteran's then-paper claims file at the time the case was returned to the Board, and in September 2014, the Board issued a decision granting service connection for tinea versicolor, thereby extinguishing the Veteran's appeal of his service connection claim for a skin disorder, and remanding his service connection claims for a sleep disorder and an eye disorder.  These remanded claims have now been returned to the Board for further appellate review.  

As the Veteran's recently submitted statements of record reflect his intent to continue his appeal of both service connection claims addressed herein, the Board finds that he has effectively recanted his earlier statement withdrawing his appeal of these issues.  Thus, the claims remain in appellate status and within the Board's jurisdiction.  However, as the Veteran has not reasserted his wish to participate in a Board hearing since withdrawing his hearing request, the Board concludes that the Veteran's hearing request has been effectively withdrawn.   

As referenced above, when last before the Board, the Veteran's claims file consisted of paper files.  Since that time, the Veteran's claims file has been converted to an electronic format, and his current appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim seeking service connection for a sleep disorder, the November 2015 VA medical opinion, which was rendered pursuant the Board's September 2014 remand directives, concludes that it is unlikely that the Veteran's currently-diagnosed obstructive sleep apnea began during service, noting that the sleep disturbances and daytime somnolence were not conclusive evidence of in-service obstructive sleep apnea, as obstructive sleep apnea can only be diagnosed via a sleep study.  The examiner further stated that is more likely that the Veteran's current obstructive sleep apnea is related to his post-service weight gain and development of hypertension.  

However, when rendering this opinion, the examiner failed to comment on or consider the Veteran's 2008 service treatment records indicating that he had a respiratory sleep impairment, or the reports of Veteran, his former spouse, and his current spouse that the Veteran declined to undergo a sleep study during service, due to scheduling and time constraints, and only agreed to undergo a sleep study after service (which led to his current diagnosis of obstructive sleep apnea) when he was provided a home-sleep study.  
Given that the medical opinion rendered in November 2015 failed to consider the aforementioned relevant evidence, the Board concludes that a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's claim seeking service connection for an eye disorder, his service treatment records reflect in-service diagnosis of refractive error, astigmatism, choroidal nevi, corneal scar, and pre-glaucoma findings.  When last remanding the Veteran's claim in September 2014, the Board sought to clarify the nature of the Veteran's choroidal nevi, to include whether these eye disabilities were congenital defects or diseases, and if so, whether they were worsened by a superimposed disease or injury or aggravated beyond their normal progression (respectively) during service.  However, no such medical opinion was requested regarding whether the Veteran's congenital defects of refractive errors were worsened by a superimposed disease or injury during service, although the Veteran's visual acuity markedly decreased during service.  Further, no medical opinion regarding the etiology of the Veteran's corneal scar is of record, and the Board finds that these medical opinions are required in order to adjudicate the Veteran's eye disorder service connection claim.   

Furthermore, during his 2010 VA ophthalmological examination, the Veteran reported being followed by his private treatment provider for his visual impairments.  However, these treatment records are not of record and have not been requested, and efforts to obtain them, and any other relevant treatment records, should be made.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include his private ophthalmological treatment reported during his 2010 VA eye examination.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's November 2015 VA sleep impairment examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's currently-diagnosed obstructive sleep apnea began in or is otherwise related to service.   

Specifically, the medical professional is asked to consider and comment on the clinical significance of the Veteran's 2008 service treatment records listing a respiratory sleep impairment among the Veteran's medical problems, as well as the Veteran's and his former and current spouse's reports that the Veteran declined to undergo a sleep study during service, due to scheduling and time constraints, and only agreed to undergo a sleep study after service (which led to his current diagnosis of obstructive sleep apnea) when he was provided a home-sleep study.  

The examiner should provide a rationale for all opinions expressed.  

3.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a VA eye examination. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

Following an examination of the Veteran and after reviewing the claims file, the examiner is requested to state:  

(1) Whether it is at least as likely as not (50 percent or higher probability) that the Veteran suffered a superimposed disease or injury, for example an injury to his right eye, during service that caused additional disability to his refractive errors, given his marked decrease in visual acuity during service; 

(2) Whether the Veteran currently has a corneal scar as noted in his service treatment records, and if so, whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current corneal scar had its onset in or is otherwise related to service; and 

(3) Whether the Veteran currently has glaucoma, and if so, whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current glaucoma is related to service, to include the in-service pre-glaucoma findings.  

The examiner should provide a rationale for all opinions expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



